Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 1 of 48 Page ID
                                #:41386




     OCTOBER 2, 2020 ICE JUVENILE
        COORDINATOR REPORT
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 2 of 48 Page ID
                                #:41387



                           UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

 JENNY LISETTE FLORES, et. al.,                  )       Case No.: CV 85-4544-DMG
                                                 )
        Plaintiffs,                              )
                                                 )
 v.                                              )
                                                 )
 WILLIAM BARR, Attorney General of the           )
 United States, et al.,                          )
                                                 )
        Defendants.                              )
                                                 )


                      OCTOBER 2020 INTERIM REPORT
               OF JUVENILE COORDINATOR DEANE DOUGHERTY
           SUBMITTED BY IMMIGRATION AND CUSTOMS ENFORCEMENT

        As required by the Court in its orders issued on September 4 and 18, 2020, U.S.

 Immigration and Customs Enforcement (ICE) Juvenile Coordinator Deane Dougherty is

 submitting the following interim report to provide an update on the Class Members in the FRCs

 over 20 days, status of implementation of COVID-19 guidances, a census of positive COVID-19

 cases at the family residential centers (FRCs), the status of compliance with respect to minors held

 in Title 42 custody, and confirmation that ICE continues to comply with requests for information

 and access to residents made by Ms. Ordin and Dr. Wise.

        Due to the constantly evolving nature of the COVID-19 crisis, and the frequency of custody

 and discharge determinations, the information in this report is current and accurate as of the time

 of signature, or for the reported data, as of the date or time noted in conjunction with the

 information provided.




                                                     1
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 3 of 48 Page ID
                                #:41388



       I. Making and Recording Individualized Custody Determinations and Census of
          Minors at FRCs

          As of September 25, 2020, there were a total of 126 Class Members at ICE FRCs. The

 figures below breakdown these Class Members by age and country of origin.


                            Minors in FRCs by Age Group
                                Count of minors in custody on 9/25/2020
  70

  60                 65

  50
                                                    49
  40

  30

  20

  10
                                                                                12
   0
                0-5 years old                  6-13 years old             14-17 years old




                                                   2
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 4 of 48 Page ID
                                #:41389



          ICE has been making continuous efforts to release Class Members under applicable

 standards throughout the course of this litigation and, where there are no impediments to removal,

 those that are subject to final orders of removal are repatriated in accordance with the law . This

 includes the expeditious release of minors who received a positive credible fear finding by U.S.

 Citizenship and Immigration Services (USCIS) pursuant to a request for reconsideration, a process

 solely committed to and within the discretion of USCIS and with which ICE has no involvement.

 The graph below portrays the book-outs by the FRCs from August 18 to September 25, 2020,

 which includes 112 Class Members released into the interior of the United States, 11 Class

 Members removed from the United States, and 2 Class Members returned to their country of origin

 pursuant to Title 42 authorities.1




          As of September 25, 2020, 59 Class Members have been detained at an FRC 20 days or

 more. Exhibit A. These individuals, and their accompanying parent(s) or legal guardian(s), may



 1 In the July 24, 2020, interim ICE Juvenile Coordinator Report, I reported on the status of the administrative stay
 issued by the Court in D.A.M. v. Barr, No. 20-1321 (D.D.C. filed Jul. 23, 2020). As a further update, on September
 30, 2020, the United States Court of Appeals for the District of Columbia Circuit lifted the administrative stay
 previously issued on September 17, 2020 and denied Plaintiffs’ motion for an emergency stay. A copy of the
 Court’s decision is attached to this report as Exhibit B. As of the date of signature on this report, there is no longer
 an administrative stay in effect, and pending any further action by the Court, ICE is re-engaging its normal removal
 procedures for the Plaintiffs in that case, including those currently detained in the FRCs.

                                                            3
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 5 of 48 Page ID
                                #:41390



 be subject to the Flores waiver process contemplated in this Court’s September 18, 2020 Order.

 This process has two parts that are both still in development or pending a decision or order by the

 Court, as follows: (1) finalizing the Notice of Rights that the government has been ordered to

 disseminate to Class Members and their parents and (2) finalizing an updated policy or instruction

 regarding the process that flows from service of the Notice of Rights where a Class Member and

 parent or legal guardian consent to the Class Member’s separate release. I have reviewed the data

 provided in Exhibit A, and it has been shared with the Special Monitor, as required. Once the

 Court issues “a finalized version of the Notice of Rights on the docket, with instructions on its

 immediate dissemination,” ICE will update the specific explanations for continued detention over

 20 days as outlined in paragraph 1, 4(c), and 4(d) of the Court’s June 26 Order, in its interim

 reporting.

    II. Status of ICE’s Implementation of COVID-19 Guidances

        I have confirmed that the measures described in the declarations and the Juvenile

 Coordinator’s report, previously submitted to this Court, pertaining to the operational changes the

 FRCs have implemented to mitigate the introduction into, and spread of , COVID-19 are still in

 effect. Since the last interim report filed on August 24, 2020, ICE released an update to its

 Enforcement and Removal Operations Pandemic Response Requirements, which sets forth

 specific mandatory requirements to be adopted by all detention facilities, including the ICE FRCs.

 Exhibit C. Additionally, as has been the case since the beginning of the pandemic, ICE FRCs are

 operating well below maximum capacity, as demonstrated in the chart below.




                                                 4
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 6 of 48 Page ID
                                #:41391




                                Family Residential Center Occupancy 9/25/2020
                                Total #    # of Beds       % of Beds    # of Beds Not          % of Beds Not
     Facility                   of Beds Occupied           Occupied     Occupied               Occupied
     Berks Family Residential
     Center                     96         20                        21% 76                                79%
     Karnes County
     Residential Center         830        151                       18% 679                               82%
     South Texas Family
     Residential Center         2,400      111                         5% 2,289                            95%

     Total                      3,326      282                         8% 3,044                            92%


       III. Report of ICE Facilities Holding Minors and Number of COVID-19 Cases

             ICE has been promptly reporting positive COVID-19 cases to the United States District

 Court for the District of Columbia, which is overseeing O.M.G. v. Wolf, and the notices of positive

 results are subsequently submitted to this Court. As of September 25, 2020, the BFRC has no

 reported COVID-19 cases by either staff or residents. The following charts describe the number

 of positive COVID-19 cases at the ICE FRCs as of September 25, 2020.



                   COVID-19 Positive Cases at Family Residential Centers as of 9/25/2020
               Facilities             Minor           Adult             Staff            Total
     Berks Family Residential
     Center                                  -                  -                 -                        -
     Karnes County Family
     Residential Center2                   36                 44                42                      122
     South Texas Family
     Residential Center                     1                  3                37                       41

     Total                                  37                  47                 79                   163




 2
  The COVID-19 charts in the August 2020 interim report did not reflect cumulative numbers of positive COVID-19
 cases at Karnes County Family Residential Center (KCFRC). That was an inadvertent oversight and the numbers in
 these three charts now reflect the cumulative numbers as of the date listed.

                                                       5
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 7 of 48 Page ID
                                #:41392




             COVID-19 Positive Cases of Residents at Family Residential Centers as of 9/25/2020
                                                                 In General
                  Facilities                  At Intake          Population                Total

     Berks Family Residential Center                         -                        -                       -
     Karnes County Family Residential
     Center                                               80                         -3                     80
     South Texas Family Residential
     Center                                                  4                        -                       4

     Total                                                84                          -                     84


             COVID-19 Positive Cases of Residents at Family Residential Centers as of 9/25/2020
             Facilities          Symptomatic Asymptomatic Hospitalized                      Total
     Berks Family Residential
     Center                                   -                  -                -                               -
     Karnes County Family
     Residential Center                      34                 77                -                            80
     South Texas Family
     Residential Center                       -                  4                -                               4

     Total                                       3                  81                    -                    84


             Of particular note, the increase in COVID-19 cases at KCFRC is due to new intakes

 entering the facility testing positive for the virus prior to their residence at KCFRC. These new

 families are isolated for a 14-day period prior to being released into the general population. These

 individuals would have normally been housed in hotels under the Title 42 program, but they are

 now being transferred directly into FRCs, and KCFRC is the only FRC that is currently accepting

 new T42 admissions. This places the facility in an unenviable situation in that, while they accept

 these new admissions, many are positive for COVID upon admission. It should be noted that the


 3 As previously reported, there was one individual at KCFRC who tested negative at intake but who tested positive
 while in general population prior to a removal flight. However, that individual was promptly retested, and the
 results were negative.
 4 Minor symptoms were observed or reported for these three individuals. All three individuals recovered with no

 issues.

                                                         6
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 8 of 48 Page ID
                                #:41393



 overall numbers of positive COVID-19 for KCFRC are not an indication of the general

 population’s well-being.

        Pursuant to section 4(b)(iv) of this Court’s April 24, 2020 Order, the minors who remain

 housed at the South Texas Family Residential Center (STFRC) and KCFRC have not been released

 or transferred to non-congregate settings for two reasons: (1) because they are either in quarantine

 or cohorting based on CDC guidance as a result of testing positive for COVID-19 or they are a

 new intake and must undergo a 14-day observation period; and/or (2) because they are housed with

 their parent or legal guardian whose release is not appropriate and, as discussed previously, ICE

 will determine the minor’s eligibility for release with the consent of a parent or legal guardian in

 accordance with any future remedy ordered by the Court.

        As of September 25, 2020, Cowlitz County Juvenile Detention Center (“Cowlitz”) has no

 reported cases of COVID-19 by residents or staff.

     IV. FRC Licensing Updates

        The Court’s September 18, 2020 Order also requires “[u]pdates on the status of state

 licensing of each of the FRCs, in accordance with the FSA and the Court’s prior Orders.” The

 last update to state licensing efforts and status was included in my annual Juvenile Coordinator

 report, filed July 1, 2020.

        A. STFRC and KCFRC

       As reported in the annual Juvenile Coordinator report filed with the Court on July 1, 2020,

 on November 28, 2018, the Texas Court of Appeals, Third District, at Austin, dismissed a

 challenge to the State of Texas’s FRC Rule, concerning the licensing rules and statutes applicable

 to FRCs, and reinstated the regulation that codifies licensing for FRCs. Texas Department of

 Family and Protective Services v. Grassroots Leadership, Inc., (Tex. App., Nov. 28, 2018, No.



                                                  7
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 9 of 48 Page ID
                                #:41394



 03-18-00261-CV), 2018 WL 6187433). In addition, on December 12, 2018, Grassroots filed a

 motion for rehearing, which was denied on December 14, 2018. On January 11, 2019, Grassroots

 filed a motion for en banc reconsideration. On December 5, 2019, the motion was denied. On

 March 20, 2020, Grassroots filed a Petition for Review with the Texas Supreme Court (Sup. Ct.

 Tex., No. 19-0092). On June 19, 2020, Conditional Cross-Petitions for Review were filed on

 behalf of Defendants. On September 18, 2020, Grassroots filed its Response to the Cross-Petitions

 for Review. The case is now pending adjudication with the Texas Supreme Court. As reported in

 the annual Juvenile Coordinator report, Texas authorities have continued to inspect the facilities

 at STFRC and KCFRC regularly during the pendency of the litigation, which is still currently

 ongoing, and the facilities will continue seeking licensure when that becomes available.

        B. BFRC

        As reported in the annual Juvenile Coordinator report filed with the Court on July 1, 2020,

 the BFRC has been licenses as a Child Residential and Day Treatment Facility under 55 Pa. Code

 § 3800 since December 1, 1999. As part of the licensing process, the BFRC obtained a Certificate

 of Compliance (License) permitting it to operate as a residential center. In November 2015, the

 BFRC submitted an application for renewal of its License for the 2016 -17 period. Despite initially

 granting the BFRC’s application and issuing a renewal certificate, the Pennsylvania department of

 Human Services (PA-DHS) issued a letter rescinding the License in November 2015, and in

 January 2016 more formally informed the BFRC of its decision to revoke the 2016-2017 License.

 In February 2016, the BFRC filed an administrative appeal of PA-DHS’s decision with the

 Department of Human Services, Bureau of Hearings and Appeals (Bureau). After a hearing on the

 appeal, the Administrative Law Judge granted the appeal and reversed the PA-DHS revocation of

 the License, ruling that PA-DHS’ actions were arbitrary and capricious because it had previously



                                                 8
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 10 of 48 Page ID
                                 #:41395



 issued the license for 15 years and there had been no change in the operations or services at the

 BFRC. The PA-DHS filed an application for reconsideration with the Bureau, which was granted,

 and the litigation has continued. Additionally, for each year since 2016, the BFRC has applied for

 its annual license. The PA-DHS has not acted on any of the subsequent applications. Therefore,

 in each year beginning in 2017 through 2020, the BFRC has filed a Complaint in Mandamus

 requesting that the Commonwealth Court of Pennsylvania order PA-DHS to act on its applications.

 Upon filing each of the mandamus actions, PA-DHS has entered into Court approved stipulations

 agreeing to maintain the status quo and to allow the BFRC to continue to operate under the 2016-

 2017 License, pending the outcome of the underlying litigation . The BFRC’s appeal of the

 revocation of its license and its requests for mandamus and special relief remain pending. In the

 interim, the BFRC is inspected by the PA-DHS every month. The BFRC and ICE continue to

 cooperate with the state inspectors.

    V. Additional Policies and Practices Aimed at Identifying and Protecting Minors from
       COVID-19

        Pursuant to section 7 of the Court’s September 18, 2020 Order, I can confirm that I

 facilitated, and participated in, additional calls with, among others, Dr. Paul Wise and Ms. Ordin.

 Further, I have presented myself to be available for conference at all times, and to avail the staff

 of JFMRU and the FRCs as well.

    VI. Title 42 Compliance

        Pursuant to section 6 of the Court’s September 4, 2020 Order, ordering the government to

 maintain records and statistical information on minors held in Title 42 custody, to include an

 update regarding the number of minors held in Title 42 custody, and to monitor compliance with

 the Agreement with respect to minors held in Title 42 custody, I can report as follows. First, ICE

 has included in its monthly reporting under Paragraph 28A, shared with Plaintiffs’ counsel, data

                                                  9
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 11 of 48 Page ID
                                 #:41396



 pertaining to minors who are temporarily housed pursuant to Title 42 authorities pending expulsion

 for the months of March 2020 through August 2020 and will continue to do so. Second, a separate

 report capturing Title 42 minors temporarily housed by ICE in hotels pending expulsion (broken

 down by, among other things, age groups and whether accompanied by any family members) was

 generated and shared with the Special Monitor and Plaintiffs’ counsel prior to the Court’s

 September 4, 2020 Order. Finally, although the September 4, 2020 Order to cease placing minors

 in hotels by no later than September 15, 2020, subject to certain exceptions, has been temporarily

 stayed by this Court and the U.S. Court of Appeals for the Ninth Circuit through October 5, 2020,

 ICE has not temporarily housed Title 42 minors pending expulsion in hotels since September 11,

 2020. As of September 30, 2020, there are three (3) Title 42 minors temporarily housed at ICE

 FRCs pending expulsion; two (2) at STFRC and one (1) at KCFRC. These minors are housed with

 their parent or legal guardian.




 Signed on this 2nd day of October 2020.




 Deane Dougherty
 Juvenile Coordinator




                                                10
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 12 of 48 Page ID
                                 #:41397




         ATTACHMENT A
  TO OCTOBER 2, 2020 ICE JUVENILE
      COORDINATOR REPORT
                                                                                                                      Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 13 of 48 Page ID
                                                                                                                                                       #:41398




Det Location A-Number   Last Name   First Name   Country of Citizenship Code Book-In Date Birth Date Age Age Group Final Order Date ("as of" 9/23/20)                            Case Category                                                               Specific explanation for detention 20+ Days
                                                                                                                                                                                                           ICE has determined that the minor is a flight risk. The minor is subject to a final order of removal and there are no impediments to removal at
                                                                                                                                                                                                          this time. Minor is in the process of being scheduled for removal, which includes working with the consulate to secure travel documents and
                                                 DEM REP OF THE CONGO 7/23/2020                     1    0 to 5     9/7/2020                            [8G] Expedited Removal - Credible Fear Referral
                                                                                                                                                                                                          being tested for COVID-19 as is required by country of origin. The minor/family unit is from the Democratic Republic of Congo and flights are
                                                                                                                                                                                                          occuring monthly. Travel documents pending/awaiting next available flight for repatriation scheduled on              .
                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 CHILE                      3/18/2020               2    0 to 5     3/15/2020                           [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 GUATEMALA                  10/5/2019               2    0 to 5     11/14/2019                          [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 GUATEMALA                  4/9/2020                2    0 to 5     3/26/2020                           [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 EL SALVADOR                9/11/2019               2    0 to 5     10/17/2019                          [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 EL SALVADOR                8/29/2019               3    0 to 5     9/18/2019                           [8F] Expedited Removal                            release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 GUATEMALA                  9/14/2019               3    0 to 5     9/30/2019                           [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 CHILE                      3/18/2020               3    0 to 5     3/14/2020                           [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 BRAZIL                     10/5/2019               3    0 to 5     9/30/2019                           [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 HONDURAS                   9/14/2019               3    0 to 5     9/30/2019                           [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 EL SALVADOR                8/29/2019               4    0 to 5     9/18/2019                           [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 HONDURAS                   8/22/2019               4    0 to 5     9/18/2019                           [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 CHILE                      3/11/2020               4    0 to 5     3/6/2020                            [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.
                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                                                                                                                                                                          release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                 GUATEMALA                  4/4/2020                4    0 to 5     3/25/2020                           [8G] Expedited Removal - Credible Fear Referral   09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.
                                                                                                                                                                                                          Minor/family unit's attorney requested a second         on 9/22/20,                                       and Notices to Appear on 9/24/20. The
                                                                                                                                                                                                          minor/family unit was released on 9/26/20.
                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 GUATEMALA                  4/9/2020                4    0 to 5     4/6/2020                            [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 HONDURAS                   9/1/2019                4    0 to 5     8/30/2019                           [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                                                                                          This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                                                                                          has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
                                                 GUATEMALA                  4/4/2020                4    0 to 5     3/23/2020                           [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                                                                                          09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                                                                                          administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.
                                         Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 14 of 48 Page ID
                                                                          #:41399




                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
EL SALVADOR   8/31/2019   4   0 to 5    10/3/2019                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.
                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
                                                                                                                                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
HONDURAS      10/9/2019   5   0 to 5    12/3/2019                [8G] Expedited Removal - Credible Fear Referral                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.
                                                                                                                                     Minor/family unit's attorney requested a second         on 9/22/20,                                       and Notices to Appear on 9/24/20. The
                                                                                                                                     minor/family unit was released on 9/26/20.
                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
HONDURAS      8/30/2019   5   0 to 5    9/19/2019                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
GUATEMALA     4/4/2020    6   6 to 13   3/20/2020                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
ECUADOR       1/19/2020   6   6 to 13   2/5/2020                 [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
GUATEMALA     4/9/2020    6   6 to 13   4/6/2020                 [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.
                                                                                                                                     ICE has determined that the minor is a flight risk. The minor is subject to a final order of removal and there are no impediments to removal at
                                                                                                                                    this time. Minor is in the process of being scheduled for removal, which includes working with the consulate to secure travel documents and
NICARAGUA     8/26/2020   6   6 to 13   2/10/2020                [8C] Excludable / Inadmissible - Administrative Final Order Issued
                                                                                                                                    being tested for COVID-19 as is required by country of origin. The family unit is from Nicaragua and the flights are occuring bi- weekly. Minor
                                                                                                                                    family unit is scheduled for removal on           , which is the next available flight.
                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
GUATEMALA     9/16/2019   6   6 to 13   11/4/2019                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
GUATEMALA     4/4/2020    6   6 to 13   3/23/2020                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
HONDURAS      8/30/2019   6   6 to 13   9/19/2019                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
GUATEMALA     4/9/2020    7   6 to 13   3/31/2020                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
EL SALVADOR   8/31/2019   7   6 to 13   12/12/2019               [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.
                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
                                                                                                                                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
GUATEMALA     4/4/2020    7   6 to 13   3/25/2020                [8G] Expedited Removal - Credible Fear Referral                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.
                                                                                                                                     Minor/family unit's attorney requested a second         on 9/22/20,                                       and Notices to Appear on 9/24/20. The
                                                                                                                                     minor/family unit was released on 9/26/20.
                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
EL SALVADOR   8/30/2019   7   6 to 13   8/29/2019                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.
                                                                                                                                      ICE has determined that the minor is a flight risk. The minor is subject to a final order of removal and there are no impediments to removal at
                                                                                                                                     this time. Minor is in the process of being scheduled for removal, which includes working with the consulate to secure travel documents and
ROMANIA       9/4/2020    8   6 to 13   9/17/2020                [8G] Expedited Removal - Credible Fear Referral
                                                                                                                                     being tested for COVID-19 as is required by country of origin. The minor/family unit is from Romania and the flights are occuring regularly.
                                                                                                                                     Travel documents are pending and the family unit will be scheduled for removal within 3 weeks.
                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
GUATEMALA     4/2/2020    8   6 to 13   3/11/2020                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
EL SALVADOR   8/29/2019   8   6 to 13   9/19/2019                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.
                                         Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 15 of 48 Page ID
                                                                          #:41400




                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
EL SALVADOR   8/27/2019   8   6 to 13   9/30/2019                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
GUATEMALA     10/6/2019   8   6 to 13   12/4/2019                [8F] Expedited Removal                                              release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
EL SALVADOR   8/27/2019   8   6 to 13   9/18/2019                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
ECUADOR       1/19/2020   8   6 to 13   2/5/2020                 [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
GUATEMALA     9/30/2019   9   6 to 13   11/14/2019               [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
EL SALVADOR   8/27/2019   9   6 to 13   9/18/2019                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.
                                                                                                                                     ICE has determined that the minor is a flight risk. The minor is subject to a final order of removal and there are no impediments to removal at
                                                                                                                                    this time. Minor is in the process of being scheduled for removal, which includes working with the consulate to secure travel documents and
NICARAGUA     8/26/2020   9   6 to 13   2/10/2020                [8C] Excludable / Inadmissible - Administrative Final Order Issued
                                                                                                                                    being tested for COVID-19 as is required by country of origin. The family unit is from Nicaragua and the flights are occuring bi- weekly. Minor
                                                                                                                                    family unit is scheduled for removal on           , which is the next available flight.
                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
HONDURAS      9/11/2019   10 6 to 13    10/17/2019               [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
HONDURAS      10/8/2019   10 6 to 13    12/3/2019                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
ECUADOR       1/19/2020   11 6 to 13    2/5/2020                 [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
HONDURAS      8/22/2019   11 6 to 13    9/12/2019                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
HONDURAS      8/27/2019   11 6 to 13    8/26/2019                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
HAITI         3/11/2020   11 6 to 13    3/6/2020                 [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
HONDURAS      8/22/2019   11 6 to 13    8/20/2019                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
GUATEMALA     4/2/2020    12 6 to 13    3/11/2020                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
GUATEMALA     10/6/2019   12 6 to 13    11/21/2019               [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                                     This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                                     has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
EL SALVADOR   8/31/2019   13 6 to 13    10/3/2019                [8G] Expedited Removal - Credible Fear Referral                     release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                                     09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                                     administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.
                                       Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 16 of 48 Page ID
                                                                        #:41401




                                                                                                                 This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                 has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
NICARAGUA   8/27/2019   14 14 to 17   9/30/2019                [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                 09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                 administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                 This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                 has not designated a caregiver or requested that the minor be released separately from her or him. ICE will determine the minor’s eligibility for
HONDURAS    10/8/2019   14 14 to 17   12/11/2019               [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                 09/18/20 order. The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                 administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                 This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                 has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
GUATEMALA   9/26/2019   14 14 to 17   10/8/2019                [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                 09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                 administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                 This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                 has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
GUATEMALA   8/30/2019   14 14 to 17   9/23/2019                [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                 09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                 administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                 This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                 has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
HONDURAS    9/10/2019   14 14 to 17   9/9/2019                 [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                 09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                 administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                 This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                 has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
GUATEMALA   4/2/2020    14 14 to 17   3/11/2020                [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                 09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                 administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                 This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                 has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
HONDURAS    9/11/2019   15 14 to 17   10/3/2019                [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                 09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                 administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.

                                                                                                                 This minor may be eligible for individual release if the parent designates a caregiver to whom the minor can be released. As of today, a parent
                                                                                                                 has not designated a caregiver or requested that the minor be released separately from her or him.   ICE will determine the minor’s eligibility for
ECUADOR     2/24/2020   17 14 to 17   2/23/2020                [8G] Expedited Removal - Credible Fear Referral   release with the consent of a parent or guardian in accordance with the process finalized and approved by the court as contemplated in the
                                                                                                                 09/18/20 order.   The minor has final order of removal but cannot be removed at this time because the minor/family unit is subject to an
                                                                                                                 administrative stay of removal issued by the U.S. Court of Appeals for the District of Columbia Circuit on 09/17/20 in D.A.M. v. Barr.
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 17 of 48 Page ID
                                 #:41402




         ATTACHMENT B
  TO OCTOBER 2, 2020 ICE JUVENILE
      COORDINATOR REPORT
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 18 of 48 Page ID
  USCA Case #20-5281               #:41403
                        Document #1864103      Filed: 09/30/2020  Page 1 of 2



                     United States Court of Appeals
                                  FOR T HE DISTRICT OF COLUMBIA CIRCUIT
                                             ____________
 No. 20-5281                                                      September Term, 2020
                                                                            1:20-cv-01321-CRC
                                                             Filed On: September 30, 2020
 D.A.M., et al.,

                   Appellants

        v.

 William Pelham Barr, Attorney General of the
 United States of America and Chad F. Wolf,
 Acting Secretary, Department of Homeland
 Security,

                   Appellees


        BEFORE:           Henderson, Tatel, and Katsas, Circuit Judges

                                              ORDER

        Upon consideration of the emergency motion for stay pending appeal, the response
 thereto, and the reply; and the administrative stay entered on September 17, 2020, it is

        ORDERED that the administrative stay be dissolved. It is

        FURTHER ORDERED that the emergency motion for stay be denied. Appellants
 have not satisfied the stringent requirements for a stay pending appeal. See Nken v.
 Holder, 556 U.S. 418, 434 (2009); D.C. Circuit Handbook of Practice and Internal
 Procedures 33 (2019). It is

        FURTHER ORDERED that the following briefing schedule will apply in this case:

                   Appellants’ Brief                    November 2, 2020

                   Appendix                             November 2, 2020

                   Appellees’ Brief                     December 2, 2020

                   Appellants’ Reply Brief              December 23, 2020
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 19 of 48 Page ID
  USCA Case #20-5281               #:41404
                        Document #1864103      Filed: 09/30/2020  Page 2 of 2



                  United States Court of Appeals
                               FOR T HE DISTRICT OF COLUMBIA CIRCUIT
                                         ____________
 No. 20-5281                                                   September Term, 2020

         The Clerk is directed to schedule this case for argument on the first appropriate date
 following completion of briefing. The parties will be informed later of the date of oral
 argument and the composition of the merits panel.

        All issues and arguments must be raised by appellants in the opening brief. The
 court ordinarily will not consider issues and arguments raised for the first time in the reply
 brief.

        To enhance the clarity of their briefs, the parties are urged to limit the use of
 abbreviations, including acronyms. While acronyms may be used for entities and statutes
 with widely recognized initials, briefs should not contain acronyms that are not widely
 known. See D.C. Circuit Handbook of Practice and Internal Procedures 43 (2019); Notice
 Regarding Use of Acronyms (D.C. Cir. Jan. 26, 2010).

         Parties are strongly encouraged to hand deliver the paper copies of their briefs to the
 Clerk's office on the date due. Filing by mail may delay the processing of the brief.
 Additionally, counsel are reminded that if filing by mail, they must use a class of mail that is
 at least as expeditious as first-class mail. See Fed. R. App. P. 25(a). All briefs and
 appendices must contain the date that the case is scheduled for oral argument at the top of
 the cover. See D.C. Cir. Rule 28(a)(8).


                                          Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Manuel J. Castro
                                                             Deputy Clerk




                                             Page 2
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 20 of 48 Page ID
                                 #:41405




         ATTACHMENT C
  TO OCTOBER 2, 2020 ICE JUVENILE
      COORDINATOR REPORT
      Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 21 of 48 Page ID
                                       #:41406




                  ERO
  U.S. Immigration and Customs Enforcement
  Enforcement and Removal Operations

  COVID-19 Pandemic Response Requirements



ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 22 of 48 Page ID
                                 #:41407

 Table of Contents


 SUMMARY OF CHANGES ............................................................................................................................ 3
 PURPOSE AND SCOPE ............................................................................................................................... 5
 INTRODUCTION ................................................................................................................................................ 5
 OBJECTIVES............................................................................................................................................................ 6
 COMPLIANCE MEASURES ............................................................................................................ 7
 CONCEPT OF OPERATIONS .................................................................................................................... 8
     DEDICATED ICE DETENTION FACILITIES ..................................................................................... 8
     NON-DEDICATED ICE DETENTION FACILITIES ........................................................................... 10
     ALL FACILITIES HOUSING ICE DETAINEES ...................................................................................... 12
         PREPAREDNESS ....................................................................................................................................... 12
         PREVENTION................................................................................................................................................. 17
         MANAGEMENT ......................................................................................................................................21
         TESTING ...................................................................................................................................................25
 ATTACHMENTS ....................................................................................................................................... 27




                     ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)                                                                 2
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 23 of 48 Page ID
                                 #:41408



 Summary of Changes
  Explanation of Change                                           Section                  Page

     •   Addition: Workers in critical infrastructure                    Preparedness        12
         sectors (including correctional and detention
         facilities) may be permitted to work if they
         remain asymptomatic after a potential exposure
         to SARS-CoV-2, provided that worker
         infection prevention recommendations and
         controls are implemented.
     •   Addition: The Centers for Disease Control and                   Management        23-24
         Prevention (CDC) reports that accumulating
         evidence supports ending isolation and
         precautions for persons with COVID-19 using a
         symptom-based strategy, rather than a test-
         based strategy, so that persons who are by
         current evidence no longer infectious are not
         kept unnecessarily isolated.
     •   Addition: To prevent continued transmission of                     Testing          25
         the virus within a quarantined cohort, retesting
         those who originally tested negative every 3 to
         7 days could be considered, until no new cases
         are identified for 14 days after the most recent
         positive result. The specific re-testing interval
         that a facility chooses could be based on several
         factors.

     •   Addition: While not mandated, the CDC                              Testing        25-26
         recommends facilities consider a 14-day
         quarantine before release or transfer of
         asymptomatic individuals without known or
         suspected exposure to COVID-19.




            ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)          3
        Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 24 of 48 Page ID
                                         #:41409


           PURPOSE AND SCOPE

           The U.S. Immigration and Customs Enforcement (ICE) Enforcement and Removal
           Operations (ERO) Coronavirus Disease 2019 (COVID-19) Pandemic Response
           Requirements (PRR) sets forth expectations and assists ICE detention facility operators in
           sustaining detention operations while mitigating risk to the safety and wellbeing of
           detainees, staff, contractors, visitors, and stakeholders due to COVID-19. The ERO PRR
           builds upon previously issued guidance and sets forth specific mandatory requirements to be
           adopted by all detention facilities, as well as recommended best practices, to ensure that
           detainees are appropriately housed and that available mitigation measures are implemented
           during this unprecedented public health crisis1. The ERO PRR has been developed in
           consultation with the Centers for Disease Control and Prevention (CDC) and is a dynamic
           document that will be updated as additional/revised information and best practices become
           available.

           INTRODUCTION

           As the CDC has explained:

                    COVID-19 is a communicable disease caused by a novel (new) coronavirus,
                    SARS- CoV-2, and was first identified as the cause of an outbreak of respiratory
                    illness that began in Wuhan Hubei Province, People’s Republic of China (China).

                    COVID-19 appears to spread easily and sustainably within communities. The
                    virus is thought to transfer primarily by person-to-person contact through
                    respiratory droplets produced when an infected person coughs or sneezes; it may
                    transfer through contact with surfaces or objects contaminated with these droplets.
                    There is also evidence of asymptomatic transmission, in which an individual
                    infected with COVID-19 is capable of spreading the virus to others before
                    exhibiting symptoms. The ease of transmission presents a risk of a surge in
                    hospitalizations for COVID- 19, which would reduce available hospital capacity.
                    Such a surge has been identified as a likely contributing factor to the high
                    mortality rate for COVID-19 cases in Italy and China.

                    Symptoms include fever, cough, and shortness of breath, and typically appear two
                    to fourteen days after exposure. Manifestations of severe disease include severe
                    pneumonia, acute respiratory distress syndrome (ARDS), septic shock, and multi-
                    organ failure. According to the World Health Organization, approximately 3.4




1
  On April 20, 2020, the U.S. District Court for the Central District of California issued a preliminary injunction requiring that ICE
“issue a performance standard or a supplement to their Pandemic Response Requirements … defining the minimum acceptable
detention conditions for detainees with risk factors.” Fraihat v. ICE, --- F.Supp.3d ---, 2020 WL 1932570, *29 (C.D. Cal. Apr. 20,
2020). The ERO PRR has accordingly been updated to define the “minimum acceptable detention conditions for detainees with risk
factors.”

                          ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)                         4
       Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 25 of 48 Page ID
                                        #:41410

                   percent of reported COVID-19 cases have resulted in death globally. This
                   mortality rate is higher among older adults or those with compromised immune
                   systems. Older adults and people who have severe chronic medical conditions like
                   heart, lung, or kidney disease are also at higher risk for more serious COVID-19
                   illness. Early data suggest older people are twice as likely to have serious
                   COVID-19 illness.

          Notice of Order Under Sections 362 and 365 of the Public Health Service Act Suspending
          Introduction of Certain Persons from Countries Where a Communicable Disease Exists, 85
          Fed. Reg. 17060 (Mar. 26, 2020) (internal citations omitted).

          Additionally, other symptoms may include fatigue, headache, chills, muscle pain, sore
          throat, new loss of taste or smell, nausea or vomiting, and diarrhea.2 Given the seriousness
          and pervasiveness of COVID-19, ICE is taking necessary and prompt measures. ICE is
          providing guidance on the minimum measures required for facilities housing ICE detainees
          to implement to ensure consistent practices throughout its detention operations and the
          provision of medical care across the full spectrum of detention facilities to mitigate the
          spread of COVID-19. The ICE detention standards applicable to all facilities housing ICE
          detainees have long required that each such facility have written plans that address the
          management of infectious and communicable diseases, including, but not limited to, testing,
          isolation, prevention, treatment, and education. Those requirements include reporting and
          collaboration with local or state health departments in accordance with state and local laws
          and recommendations.3

          The Performance-Based National Detention Standards (PBNDS) 2008 and 2011 both require
          facilities to “comply with current and future plans implemented by federal, state or local
          authorities addressing specific public health issues including communicable disease
          reporting requirements.”4 The 2019 National Detention Standards (NDS) similarly require
          “collaboration with local or state health departments in accordance with state and local laws
          and recommendations.” 5 The measures set forth in the ERO PRR allow ICE personnel and
          detention providers to properly discharge their obligations under those standards in light of
          the unique challenges posed by COVID-19.

          OBJECTIVES

          The ERO PRR is designed to establish requirements, as well as best practices, for all
          detention facilities housing ICE detainees to follow during the COVID-19 pandemic.
          Consistent with ICE detention standards, all facilities housing ICE detainees are required to
          have a COVID-19 mitigation plan that meets the following four objectives:

2
  See, e.g., Attachment B, Centers of Disease Control and Prevention, Symptoms of Coronavirus,
https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html (last visited July 19, 2020).
3
  See, e.g., Attachment C, ICE National Detention Standards 2019 (NDS), Standard 4.3, Medical Care, at II.D.2 (p. 114),
https://www.ice.gov/doclib/detention-standards/2019/4_3.pdf; Attachment D, 2011 ICE Performance-Based National Detention
Standards (PBNDS), Revised 2016, Standard 4.3, Part V.C.1 (p. 261), https://www.ice.gov/doclib/detention- standards/2011/4-3.pdf;
Attachment E, 2008 ICE PBNDS, Standard 4-22, Medical Care, V.C.1 (pp. 5-6), https://www.ice.gov/doclib/dro/detention-
standards/pdf/medical_care.pdf.
4
  Performance-Based National Detention Standards (PBNDS) 2008 and 2011, Medical Care 4.3, (C.) Communicable Disease and
Infection Control, p. 261-262.
5
  The 2019 National Detention Standards (NDS), Medical Care 4.3, (II.)(D.)(2.) Infectious and Communicable Diseases, p.114.


                        ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)                     5
       Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 26 of 48 Page ID
                                        #:41411

                   ➢ To protect employees, contractors, detainees, visitors, and stakeholders from
                     exposure to the virus;

                   ➢ To maintain essential functions and services at the facility throughout the
                     pendency of the pandemic;

                   ➢ To reduce movement and limit interaction of detainees with others outside their
                     assigned housing units, as well as staff and others, and to promote social
                     distancing within housing units; and

                   ➢ To establish the means to monitor, cohort, quarantine, and isolate the sick
                     from the well.6

COMPLIANCE MEASURES

          To ensure that detention facilities comply with the detention requirements set forth in the
          ERO PRR, ICE will conduct bi-weekly spot checks at over 72-hour ICE detention facilities
          during the COVID-19 pandemic. Upon identification of a deficiency, ICE will provide
          written notice to the facility and allow seven business days for submission of a corrective
          action plan to ICE for approval. Life/safety issues identified by ICE will be corrected during
          the COVID-19 spot checks, if possible, or the facility will be required to submit a corrective
          action plan within three business days.

                   ➢ For dedicated ICE detention facilities, which operate under Quality Assurance
                     Surveillance Plans, ICE will issue a Contract Discrepancy Report (CDR), which
                     may include contract sanctions, for failure to bring the facility into compliance
                     with the minimum requirements of the ERO PRR within the ICE-approved
                     timeframe. The CDR may become a part of the supporting documentation for
                     contract payment deductions, fixed fee deductions, award fee nonpayment, or
                     other contractual actions deemed necessary by the Contracting Officer. If the
                     detention facility continues to have deficiencies despite the issuance of CDRs,
                     ICE may seek to terminate the contract and/or decline to renew the contract.

                   ➢ For non-dedicated ICE detention facilities that fail to meet the minimum
                     requirements of the ERO PRR, ICE will issue a Notice of Intent indicating that
                     the intergovernmental service agreement is in jeopardy due to non-compliance
                     with the ERO PRR and may take appropriate action, including removing its
                     detention population from the facility or reducing its detention population at
                     the facility on a temporary or permanent basis, depending on the nature of the
                     non- compliance.




6
  A cohort is a group of persons with a similar condition grouped or housed together for observation over a period of time. Isolation
and quarantine are public health practices used to protect the public from exposure to individuals who have or may have a contagious
disease. For purposes of this document, and as defined by the CDC, quarantine is the separation of a person or group of people
reasonably believed to have been exposed to a communicable disease but not yet symptomatic, from others who have not been
exposed, to prevent the possible spread of the communicable disease. For purposes of this document, and as defined by the CDC,
isolation is the separation of a person or group of people known or reasonably believed to be infected with a communicable disease
and potentially infectious from others to prevent the spread of the communicable disease.

                         ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)                        6
       Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 27 of 48 Page ID
                                        #:41412

         CONCEPT OF OPERATIONS

         The ERO PRR is intended for use across ICE’s entire detention network, and applies to all
         facilities housing ICE detainees, including ICE-owned Service Processing Centers, facilities
         operated by private vendors, and facilities operated by local government agencies that have
         mixed populations of which ICE detainees comprise only a small fraction.


                                               DEDICATED ICE DETENTION FACILITIES


         All dedicated ICE detention facilities7 must:

                    ➢ Comply with the provisions of their relevant ICE contract or service agreement.

                    ➢ Comply with the ICE national detention standards applicable to the facility,
                      generally PBNDS 2011.

                    ➢ Comply with the CDC’s Interim Guidance on Management of Coronavirus
                      Disease 2019 (COVID-19) in Correctional and Detention
                      Facilities.(Attachment F).

                    ➢ Follow ICE’s March 27, 2020 Memorandum to Detention Wardens and
                      Superintendents on COVID-19 Action Plan Revision 1, and subsequent updates
                      (Attachment G).

                    ➢ Report all confirmed and suspected COVID-19 cases to the local ERO Field
                      Office Director (or designee), Field Medical Coordinator, and local health
                      department immediately.

                    ➢ Evaluate all new admissions within five days of entering ICE custody to
                      determine whether the detainees fall within the populations identified by the
                      CDC as potentially being at higher risk for serious illness from COVID-19
                      and/or the subclasses certified in Fraihat v. ICE, --- F. Supp. 3d ---, 2020 WL
                      1932570 (C.D. Cal. Apr. 20, 2020), and notify both the local ERO Field
                      Office Director (or designee) and the Field Medical Coordinator as soon as
                      practicable, but in no case more than twelve hours of determining whether the
                      detainee meets the criteria. These populations and subclasses include:

                             •   Older Adults (55 plus);

                             •   People who are pregnant;

                             •   People of all ages with chronic health conditions, including:


7
 Dedicated ICE detention facilities are facilities that house only ICE detainees. Dedicated ICE detention facilities may be ICE-
owned Service Processing Centers, privately owned Contract Detention Facilities, or facilities operated by state or local
governments that hold no other detention populations except ICE detainees.


                         ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)                         7
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 28 of 48 Page ID
                                 #:41413

                      o   Cancer;

                      o   Chronic kidney disease;

                      o   COPD (chronic obstructive pulmonary disease);

                      o   Immunocompromised state (weakened immune system) from solid
                          organ transplant);

                      o   Obesity (body mass index [BMI] of 30 or higher);

                      o   Serious heart conditions, such as heart failure, coronary artery
                          disease, or cardiomyopathies;

                      o   Sickle cell disease;

                      o   Type 2 diabetes mellitus;

                      o   Asthma (moderate-to-severe);

                      o   Cerebrovascular disease (affects blood vessels and blood supply to
                          the brain);

                      o   Cystic fibrosis;

                      o   Hypertension or high blood pressure;

                      o   Immunocompromised state (weakened immune system) from blood
                          or bone marrow transplant, immune deficiencies, HIV, use of
                          corticosteroids, or use of other immune weakening medicines;

                      o   Neurologic conditions, such as dementia;

                      o   Liver disease;

                      o   Pulmonary fibrosis (having damaged or scarred lung tissues);

                      o   Smoking (current and former);

                      o   Thalassemia (a type of blood disorder);

                      o   Type 1 diabetes mellitus.

              •   People of all ages who are detained with a physical or mental impairment that
                  substantially limits one or more major life activities or who has a record of physical
                  or mental impairment that substantially limits a major life activity.

              •   Severe psychiatric illness (including Psychotic Disorder, Bipolar Disorder,
                  Schizophrenia or Schizoaffective Disorder, Major Depressive Disorder with

           ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)          8
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 29 of 48 Page ID
                                 #:41414

                    Psychotic Features, Dementia and/or a Neurocognitive Disorder, or
                    Intellectual Development Disorder (moderate, severe, or
                    profound));Individuals of all ages who are detained with a physical or
                    mental impairment that substantially limits one or more major life activities
                    or who has a record of physical or mental impairment that substantially
                    limits a major life activity.

        ➢ Detainees, or anyone who claims on behalf of the detainee that the detainee
          meets the criteria or is suspected to meet the criteria, should be evaluated within
          five days of making the claim.

        ➢ Upon evaluation, both the local ERO Field Office Director (or designee) and the
          Field Medical Coordinator must be notified as soon as practicable, but in no case
          more than twelve hours after the evaluation has occurred, as to whether the
          detainee meets the criteria.

        ➢ Notification shall be made via email from the facility’s Health Services
          Administrator (HSA) (or equivalent) and contain the following subject line for
          ease of identification: “Notification of COVID-19 High Risk Detainee (A-
          Number).” At a minimum, the HSA email message will provide the following
          information:

                •   Detainee name;

                •   Detention location;

                •   Current medical issues and medications currently prescribed;

                •   Facility medical Point of Contact (POC) and phone number.


                          NON-DEDICATED ICE DETENTION FACILITIES


 All non-dedicated ICE detention facilities and local jails housing ICE detainees must:

        ➢ Comply with the provisions of their relevant ICE contract or service agreement.

        ➢ Comply with the ICE national detention standards applicable to the facility,
          generally PBNDS 2011.

        ➢ Comply with the CDC’s Interim Guidance on Management of
          Coronavirus Disease 2019 (COVID-19) in Correctional and Detention
          Facilities.

        ➢ Report all confirmed and suspected COVID-19 cases to the local ERO Field
          Office Director (or designee), Field Medical Coordinator, and local health
          department immediately.



             ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)           9
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 30 of 48 Page ID
                                 #:41415

       ➢ Notify both the ERO Field Office Director (or designee) and Field Medical
         Coordinator as soon as practicable, but in no case more than twelve hours after
         identifying any detainee who meets the CDC’s identified populations potentially
         being at higher risk for serious illness from COVID-19 and/or the subclasses
         certified in Fraihat v. ICE, supra. These populations and subclasses include:

              •   People who are pregnant;

              •   People of all ages with chronic health conditions, including:

                      o   Cancer;

                      o   Chronic kidney disease;

                      o   COPD (chronic obstructive pulmonary disease);

                      o   Immunocompromised state (weakened immune system) from solid
                          organ transplant;

                      o   Obesity (body mass index [BMI] of 30 or higher);

                      o   Serious heart conditions, such as heart failure, coronary artery
                          disease, or cardiomyopathies;

                      o   Sickle cell disease;

                      o   Type 2 diabetes mellitus;

                      o   Asthma (moderate-to-severe);

                      o   Cerebrovascular disease (affects blood vessels and blood supply to
                          the brain);

                      o   Cystic fibrosis;

                      o   Hypertension or high blood pressure;

                      o   Immunocompromised state (weakened immune system) from blood
                          or bone marrow transplant, immune deficiencies, HIV, use of
                          corticosteroids, or use of other immune weakening medicines;

                      o   Neurologic conditions, such as dementia;

                      o   Liver disease;

                      o   Pulmonary fibrosis (having damaged or scarred lung tissues);

                      o   Smoking;


           ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)        10
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 31 of 48 Page ID
                                 #:41416

                        o   Thalassemia (a type of blood disorder);

                        o   Type 1 diabetes mellitus.

                •   People of all ages who are detained with a physical or mental impairment
                    that substantially limits one or more major life activities or who has a
                    record of physical or mental impairment that substantially limits a major
                    life activity.

        ➢ Notification should be made via email from the facility’s HSA (or equivalent)
          and should contain the following subject line for ease of identification:
          “Notification of COVID-19 High Risk Detainee (A-Number).” Other
          standardized means of communicating this information to ICE, as established by
          agreement between the local ERO Field Office Director (or designee) and the
          Warden or Superintendent, are acceptable. At a minimum the HSA
          communication to ICE will provide the following information:

                •   Detainee name;

                •   Detention location;

                •   Current medical issues and medications currently prescribed;

                •   Facility medical POC and phone number.


                                ALL FACILITIES HOUSING ICE DETAINEES


 In addition to the specific measures listed above, all detention facilities housing ICE
 detainees must also comply with the following:
 PREPAREDNESS

 Administrators should plan and prepare for COVID-19 by ensuring that all persons in the
 facility know the symptoms of COVID-19 and how to respond if they develop symptoms. Other
 essential actions include developing contingency plans for reduced workforces due to absences,
 coordinating with public health and correctional partners, and communicating clearly with staff
 and detainees about these preparations and how they may temporarily alter daily life.

        ➢ Develop information-sharing systems with partners.

                •   Identify points of contact in relevant state, local, tribal, and/or territorial
                    public health department before cases develop.

                •   Communicate with other correctional and detention facilities in the same
                    geographic area to share information including disease surveillance and
                    absenteeism patterns among staff.



             ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)             11
       Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 32 of 48 Page ID
                                        #:41417

                   ➢ Review existing pandemic, influenza, all-hazards, and disaster plans; revise such
                     plans for COVID-19; and ensure that they meet the requirements of ICE’s
                     detention standards.

                   ➢ Offer the seasonal influenza vaccine to all detained persons (existing populations
                     and new admissions) and staff throughout the influenza season, where possible.

                   ➢ Staffing:

                           •   Review sick leave policies to ensure that staff can stay home when sick and
                               determine which officials will have the authority to send symptomatic staff
                               home. Staff who report for work with symptoms of COVID-19 must be sent
                               home and advised to follow CDC-recommended steps for persons exhibiting
                               COVID-19 symptoms.

                           •   Management should consider requiring asymptomatic staff who have been
                               identified as close contacts of a confirmed COVID-19 case to home
                               quarantine to the maximum extent possible, while understanding the need to
                               maintain adequate staffing levels of critical workers. Workers in critical
                               infrastructure sectors (including correctional and detention facilities) may be
                               permitted to work if they remain asymptomatic after a potential exposure to
                               SARS-CoV-2, provided that worker infection prevention recommendations
                               and controls are implemented, including requiring the staff member to wear
                               a cloth face covering (unless contraindicated) at all times while in the
                               workplace for 14 days after the last exposure (if not already wearing one
                               due to universal use of cloth face coverings). If the exposed staff members
                               test positive, they should follow local health department and health care
                               provider instructions regarding home isolation.

                           •   Staff who test positive for COVID-19 must inform their workplace and
                               personal contacts immediately. If a staff member has a confirmed COVID-19
                               infection, the relevant employers will inform other staff of their possible
                               exposure to COVID-19 in the workplace consistent with any legal limitations
                               on the sharing of such information. Exposed employees must then self-
                               monitor for symptoms (e.g., fever, cough, or shortness of breath).

                           •   Identify staff whose duties would allow them to work from home in order to
                               promote social distancing and further reduce the risk of COVID-19
                               transmission.

                           •   Determine minimum levels of staff in all categories required for the facility to
                               function safely.

                           •   Follow the Public Health Recommendations for Community-Related
                               Exposure.8


8
 Attachment H, Centers of Disease Control and Prevention, Public Health Guidance for Community-Related Exposure,
https://www.cdc.gov/coronavirus/2019-ncov/php/public-health-recommendations.html (last visited August 25, 2020).

                       ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)                12
       Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 33 of 48 Page ID
                                        #:41418

                           •   Follow guidance from the Equal Employment Opportunity Commission,
                               available here, when offering testing to staff. Any time a positive test result
                               is identified, ensure that the individual is rapidly notified, connected with
                               appropriate medical care, and advised how to self-isolate.

                  ➢ Supplies:

                           •   Ensure that sufficient stocks of hygiene supplies (soap, hand sanitizer,
                               tissues); personal protective equipment (PPE) including facemasks, N95
                               respirators, eye protection, disposable medical gloves, and disposable
                               gowns/one-piece coveralls; and medical supplies (consistent with the
                               healthcare capabilities of the facility) are on hand and there is a plan in place
                               to restock as needed if COVID-19 transmission occurs within the facility.

                           •   Note that shortages of N95 respirators are anticipated during the COVID-19
                               response. Based on local and regional situational analysis of PPE supplies,
                               face masks should be used when the supply chain of N95 respirators cannot
                               meet the demand.

                           •   Follow COVID-19: Optimizing Supply of PPE and Other Equipment.9

                           •   Ensure that staff and detainees are trained to don, doff, and dispose of PPE
                               they will need to use while performing duties within the scope of their
                               responsibilities.

                           •   Soiled PPE items should be disposed in leak-proof plastic bags that are tied at
                               the top and not re-opened. Bags can be disposed of in the regular solid waste
                               stream.

                           •   Cloth face coverings should be worn by detainees and staff (when PPE
                               supply is limited) to help slow the spread of COVID-19. Cloth face masks
                               should:

                                   o    Fit snugly but comfortably against the side of the face be secured with
                                        ties or ear loops where possible or securely tied;

                                   o    Include multiple layers of fabric;

                                   o    Allow for breathing without restriction;

                                   o    Be able to be laundered and machine dried without damage or change
                                        to shape;

                                   o    Be provided at no cost to detainees.

                           •   Cloth face coverings are contraindicated for children under two years of

9
 Attachment I, Centers for Disease Control and Prevention, Optimizing Supply of PPE and Other Equipment during Shortages,
https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/ (last visited August 25, 2020).

                        ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)                   13
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 34 of 48 Page ID
                                 #:41419

                  age, as well as anyone who has trouble breathing, is unconscious,
                  incapacitated or otherwise unable to remove the mask without assistance.

       ➢ Hygiene:

              •   Reinforce healthy hygiene practices, and provide and restock hygiene
                  supplies throughout the facility, including in bathrooms, food preparation and
                  dining areas, intake areas, visitor entries and exits, visitation rooms, common
                  areas, medical, and staff-restricted areas (e.g., break rooms).

              •   Require all persons within the facility to cover their mouths and noses with
                  their elbows (or ideally with a tissue) rather than with their hands when they
                  cough or sneeze, and to throw all tissues in the trash immediately after use.

              •   Provide detainees and staff no-cost access to tissues and no-touch receptacles
                  for disposal.

              •   Require all persons within the facility to maintain good hand hygiene by
                  regularly washing their hands with soap and water for at least 20 seconds,
                  especially after coughing, sneezing, or blowing their noses; after using the
                  bathroom; before eating or preparing food; before taking medication; and
                  after touching garbage.

              •   Provide detainees and staff no-cost, unlimited access to supplies for hand
                  cleansing, including liquid or foam soap, running water, hand drying machines
                  or disposable paper towels, and no-touch trash receptacles. If bar soap is used,
                  ensure that it is does not irritate the skin as this would discourage frequent hand
                  washing and ensure that individuals are not sharing bars of soap.

              •   Provide alcohol-based hand sanitizer with at least 60 percent alcohol where
                  permissible based on security restrictions.

              •   Require all persons within the facility to avoid touching their eyes, noses, or
                  mouths without cleaning their hands first.

              •   If possible, inform potential visitors, including inspectors and auditors, before they
                  travel to the facility that they should expect to be screened for COVID-19 and will
                  be unable to enter the facility if they do not clear the screening process or if they
                  decline screening.

              •   Post signage throughout the facility reminding detained persons and staff to
                  practice good hand hygiene and cough etiquette (printable materials for
                  community-based settings can be found on the CDC website). Signage must
                  be in English and Spanish, as well as any other common languages for the
                  detainee population at the facility.

              •   Prohibit sharing of eating utensils, dishes, and cups.

              •   Prohibit non-essential personal contact such as handshakes, hugs, and high-

           ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)             14
       Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 35 of 48 Page ID
                                        #:41420

                                fives.

                   ➢ Provide individuals about to be released from ICE custody with COVID-19 prevention
                     information, hand hygiene supplies, and cloth face coverings.

                   ➢ Cleaning/Disinfecting Practices:

                           •    Adhere to CDC recommendations for cleaning and disinfection during the
                                COVID-19 response.10

                           •    Several times a day using household cleaners and Environmental Protection
                                Agency-registered disinfectants, clean and disinfect surfaces and objects that
                                are frequently touched, especially in common areas (e.g., doorknobs, light
                                switches, sink handles, countertops, toilets, toilet handles, recreation
                                equipment). The EPA’s list of certified cleaning products is located here.

                           •    Staff should clean shared equipment several times per day and on a
                                conclusion-of-use basis (e.g., radios, service weapons, keys, handcuffs).

                           •    Ensure that transport vehicles are thoroughly cleaned after carrying a
                                confirmed or suspected COVID-19 case.

                           •    Facility leadership will ensure that there is adequate oversight and
                                supervision of all individuals responsible for cleaning and disinfecting these
                                areas.
                   CDC Recommended Cleaning Tips
                   ➢ Hard (Non-porous) Surfaces:

                           •    If surfaces are dirty, they should be cleaned using a detergent or soap and
                                water prior to disinfection.

                           •    For disinfection, most common EPA-registered household disinfectants
                                should be effective.

                                o    A list of products that are EPA-approved for use against the virus that causes
                                     COVID-19 is available here. Follow the manufacturer’s instructions for all
                                     cleaning and disinfection products for concentration, application, method,
                                     contact time, etc.

                                o    Additionally, diluted household bleach solutions (at least 1000 ppm
                                     sodium hypochlorite) can be used if appropriate for the surface. Follow
                                     manufacturer’s instructions for application, ensuring a contact time of at
                                     least one minute and allowing proper ventilation during and after
                                     application. Check to ensure the product is not past its expiration date.
                                     Never mix household bleach with ammonia or any other cleanser.

10
  Attachment J, Centers for Disease Control and Prevention, Cleaning and Disinfection for Community Facilities,
https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/cleaning-disinfection.html (last visited August 25, 2020).

                        ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)                    15
        Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 36 of 48 Page ID
                                         #:41421

                                       Unexpired household bleach will be effective against coronaviruses when
                                       properly diluted.

                                         ▪    Prepare a bleach solution by mixing:

                                                •    5 tablespoons (1/3 cup) bleach per gallon of water; or

                                                •    4 teaspoons bleach per quart of water.

                    ➢ Soft (Porous) Surfaces:

                             •    For soft (porous) surfaces, such as carpeted floor, rugs, and drapes, remove
                                  visible contamination if present and clean with appropriate cleaners indicated
                                  for use on these surfaces. After cleaning:

                                  o    If the items can be laundered, launder items in accordance with the
                                       manufacturer’s instructions using the warmest appropriate water setting
                                       for the items and then dry items completely.

                                  o    Otherwise, use products that are EPA-approved for use against the virus
                                       that causes COVID-19 and that are suitable for porous surfaces.11

                    ➢ Electronics:

                             •    For electronics such as tablets, touch screens, keyboards, remote controls, and
                                  ATM machines, remove visible contamination if present.

                                  o    Follow the manufacturer’s instructions for all cleaning and disinfection
                                       products.

                                  o    Consider use of wipeable covers for electronics.

                                  o    If no manufacturer guidance is available, consider the use of alcohol-based
                                       wipes or sprays containing at least 70 percent alcohol to disinfect touch
                                       screens. Dry surfaces thoroughly to avoid pooling of liquids.

                    ➢ Linens, Clothing, and Other Items That Go in the Laundry:

                             •    In order to minimize the possibility of dispersing virus through the air, do not
                                  shake dirty laundry.

                             •    Wash items as appropriate in accordance with the manufacturer’s
                                  instructions. If possible, launder items using the warmest appropriate water
                                  setting for the items and dry items completely. Dirty laundry that has been in
                                  contact with an ill person can be washed with other people’s items.


11
  Attachment K, U.S. Environmental Protection Agency, List N: Disinfectants for Use Against SARS-CoV-2,
https://www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2 (last visited August 25, 2020).

                          ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)                   16
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 37 of 48 Page ID
                                 #:41422

                •   Clean and disinfect hampers or other carts for transporting laundry according
                    to guidance above for hard or soft surfaces.

                •   Consider establishing an on-site laundry option for staff so that they can change out
                    of their uniform, launder them at the facility, and wear street clothes and shoes
                    home. If on-site laundry for staff is not feasible, encourage them to change clothes
                    before they leave the work site, and provide a location for them to do so.

 PREVENTION

 Detention facilities can mitigate the introduction of COVID-19 from the community and
 reduce transmission if it is already inside by reinforcing good hygiene practices among
 incarcerated/detained persons, staff, and visitors (including increasing access to soap and paper
 towels), intensifying cleaning/disinfection practices, and implementing social distancing
 strategies. Because many individuals infected with COVID-19 do not display symptoms, the
 virus could be present in facilities before cases are identified. Both good hygiene practices and
 social distancing are critical in preventing further transmission:

        ➢ Perform pre-intake screening for all staff and new entrants for COVID-19
          symptoms.

        ➢ Screening should take place before staff and new admissions enter the facility or just
          inside the facility, where practicable. For new admissions, this should occur before
          beginning the intake process, in order to identify and immediately isolate any
          detainee with symptoms before the individual comingles with others or is placed in
          the general population. This should include temperature screening of all staff and
          new entrants as well as a verbal symptoms check.

                •   Verbal screening for symptoms of COVID-19 and contact with COVID-19
                    cases should include the following questions based on Interim Guidance:
                    Managing COVID-19 in Correctional/Detention Facilities:

                    o   Today or in the past 24 hours, have you had any of the following
                        symptoms:

                            ▪   Fever, felt feverish, or had chills?

                            ▪   Cough?

                            ▪   Difficulty breathing?

                            ▪   Chills?

                            ▪   Muscle pain?

                            ▪   Sore throat?

                            ▪   New loss of taste or smell?


             ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)            17
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 38 of 48 Page ID
                                 #:41423

                  o    In the past fourteen days, have you had contact with a person known to
                       be infected with COVID-19 where you were not wearing the
                       recommended proper PPE?

              •   If staff have symptoms of COVID-19 (e.g., fever, cough, shortness of breath),
                  they must be denied access to the facility.

              •   If any new intake has symptoms of COVID-19:

                  o    Require the individual to wear a face mask;

                  o    Ensure that staff interacting with the symptomatic individual wears
                       recommended PPE;

                  o    Isolate the individual and refer to healthcare staff for further evaluation;

                  o    Facilities without onsite healthcare staff should contact their state, local,
                       tribal, and/or territorial health department to coordinate effective
                       isolation and necessary medical care;

              •   If an individual is a close contact of a known COVID-19 case or has traveled
                  to an affected area, but has no COVID-19 symptoms, quarantine the
                  individual and monitor for symptoms two times per day for fourteen days.

       ➢ Consider testing all newly detained persons before they join the rest of the population in the
         detention facility. For further information, refer to the TESTING section below and CDC
         Interim Considerations for SARS-CoV-2 Testing in Correctional and Detention Facilities,
         available here: https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
         detention/testing.html

       ➢ Visitation:

              •   During suspended (social) or modified (legal) visitation programs, the
                  facilities should provide access to virtual visitation options where available.
                  When not possible, verbally screen all visitors on entry for symptoms of
                  COVID-19 and perform temperature checks, when possible. ICE continues to
                  explore opportunities to enhance attorney access while legal visits are being
                  impacted. For facilities at which immigration hearings are conducted or
                  where detainees are otherwise held who have cases pending immigration
                  proceedings, this may include:

                  o    Requiring facilities to establish a process for detainees/attorneys to
                       schedule appointments and facilitate the calls;

                  o    Leveraging available technology (e.g., tablets, smartphones,
                       phones, VTC) to facilitate attorney/client communication;

                  o    Working with the various detention contractors and telephone service
                       providers to ensure that all detainees receive some number of free calls

           ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)                18
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 39 of 48 Page ID
                                 #:41424

                      per week.

              •   Communicate with the public about any changes to facility operations,
                  including visitation programs. Facilities are encouraged to prohibit or, at a
                  minimum, significantly adopt restricted visitation programs. Facilities are
                  required to suspend all volunteer work program (VWP) assignments for
                  detainees assigned to food service and other VWP assignments, where
                  applicable, that require individuals to interact with each other at distances of
                  less than six feet. Any detainee participating in a VWP assignment is
                  required to wear appropriate PPE for the position at all times (e.g.,
                  disposable gloves, masks, goggles). Detainees in isolation or quarantine may
                  not be assigned to a VWP detail.

       ➢ Where possible, limit transfers of ICE detainees and non-ICE detained populations
         to and from other jurisdictions and facilities unless necessary for medical
         evaluation, medical isolation/quarantine, clinical care, extenuating security
         concerns, to facilitate release or removal, or to prevent overcrowding. When
         necessary to transport individuals with confirmed or suspected COVID-19, if the
         vehicle is not equipped with emergency medical service (EMS) features, at a
         minimum, drive with the windows down and ensure that the fan is set to high, in
         non-recirculating mode. If the vehicle has a ceiling hatch, keep it open.

       ➢ Consider suspending work release programs for inmates at shared facilities to reduce
         overall risk of introduction and transmission of COVID-19 into the facility.

       ➢ Require all staff (both medical and correctional) to wear PPE when encountering or
         interacting with any ICE detainee at a distance of less than six feet.

       ➢ Required PPE should always be worn by staff, even if separated by a distance of six
         feet or more, if the individual appears feverish or ill and/or with respiratory
         symptoms while interviewing, escorting, or interacting in other ways.

       ➢ Additional Measures to Facilitate Social Distancing:

                   o Although strict social distancing may not be possible in congregate
                     settings such as detention facilities, all facilities housing ICE
                     detainees should implement the following measures to the extent
                     practicable. Efforts should be made to reduce the population to
                     approximately 75 percent of capacity.

                   o Where detainee populations are such that cells are available, to the extent
                     possible, house detainees in individual rooms.

                   o Recommend that detainees sharing sleeping quarters sleep “head-to-foot.”

                   o Extend recreation, law library, and meal hours and stagger detainee
                     access to the same in order to limit the number of interactions between
                     detainees from other housing units.


           ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)              19
       Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 40 of 48 Page ID
                                        #:41425

                               o Staff and detainees should be directed to avoid congregating in groups of
                                 ten or more, employing social distancing strategies at all times.

                               o Whenever possible, all staff and detainees should maintain a distance of
                                 six feet from one another.

                               o If practicable, beds in housing units should be rearranged to allow for six
                                 feet of distance between the faces of detainees.

                          •   If group activities are discontinued, it is important to identify alternative
                              forms of activity to support the mental health of detainees.


        MANAGEMENT

        If there has been a suspected COVID-19 case inside the facility (among incarcerated/detained
        persons, staff, or visitors who have recently been inside), facilities shall begin implementing
        management strategies while test results are pending. Essential management strategies include
        placing cases and individuals with symptoms under medical isolation, quarantining their close
        contacts, and facilitating necessary medical care while observing relevant infection control and
        environmental disinfection protocols and wearing recommended PPE.

        ICE Custody Review for Potentially High-Risk Detainees

        Upon being informed of a detainee who may potentially be at higher risk for serious illness from
        exposure to COVID-19, ERO will review the case to determine whether continued detention is
        appropriate.12 ICE will make such custody determinations on a case-by-case basis, pursuant to the
        applicable legal standards, with due consideration of the public health considerations implicated.

                  ➢ Considerable effort should be made to quarantine all new admissions and test all
                    new intakes upon arrival.

                  ➢ To do this, facilities should consider cohorting daily admissions; two days of new
                    admissions, or multiple days of new admissions, in designated areas prior to
                    placement into the general population. Given significant variations among
                    facilities, cohorting options and capabilities will differ across ICE’s detention
                    network. ICE encourages all facilities to adopt the most effective cohorting
                    methods practicable based on the individual facility characteristics, taking into
                    account the number of new admissions anticipated per day.

                  ➢ Based on the results of testing and clinical evaluation, detainees at intake should be
                    separated into multiple groups: Detains who tested negative and have no
                    symptoms, detainees who test positive but have no symptoms, and detainees who
                    either test positive for COVID-19 and have symptoms or are diagnosed with
                    COVID-19 based on symptoms.

                  ➢ All new arrivals require COVID-19 testing within 12 hours of arrival. Collection
12
 Attachment L, Assistant Director Peter Berg, Enforcement and Removal Operations, Updated Guidance: COVID-19 Detained
Docket Review (Apr. 4, 2020).

                       ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)               20
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 41 of 48 Page ID
                                 #:41426

          timeframe may extend to 24 hours if facility collection logistics require additional
          time.

       ➢ Detainees pending test results who are asymptomatic should be placed in a routine
         intake quarantine. Detainees pending test results who are symptomatic should be
         placed in isolation. Detainees who test negative during the intake process will
         complete the routine 14-day quarantine prior to release to general population

       ➢ Detainee who test positive during the intake process can be released from isolation
         when they meet the criteria for discontinuing isolation described below using either
         a time-based strategy or symptom-based strategy.

       ➢ For suspected or confirmed COVID-19 cases:

              •   Isolate the individual immediately in a separate environment from other
                  individuals. Facilities should make every possible effort to isolate persons
                  individually. Each isolated individual should be assigned his or her own
                  housing space and bathroom where possible. Isolating ill detainees as a group
                  should only be practiced if there are no other available options.

              •   If single isolation rooms are unavailable, individuals with laboratory-
                  confirmed COVID-19 should be isolated together as a cohort separate from
                  other detainees, including those with pending tests. Febrile detainees who are
                  pending testing or are waiting for test results should be isolated together as a
                  group separate from laboratory-confirmed COVID-19 cases and other
                  detainees. Confirmed COVID-19 cases should not be cohorted with suspected
                  cases or case contacts.

              •   Housing should maintain separation of groups by common criteria (e.g.,
                  COVID-19 test results positive, febrile or symptomatic pending testing or
                  results, asymptomatic/exposed).

              •   Ensure that the individual is always wearing a face mask (if it does not
                  restrict breathing) when outside of the isolation space, and whenever
                  another individual enters the isolation room. If wearing masks will
                  negatively impact breathing, facilities should ensure caregivers are aware
                  of that fact and implement restrictions on contact as appropriate during
                  isolation (e.g., increased social distancing, PPE use by people who enter
                  space, moving and handling people separately, increased cleaning, etc.).
                  Masks should be changed at least daily, and when visibly soiled or wet.

              •   In the event that a facility requires more isolation beds for detainees, ICE must be
                  promptly notified so that transfers to other facilities, transfers to hospitals, or
                  releases can be coordinated immediately. Until such time as the transfer or release is
                  arranged, the facility must be especially mindful of cases that are at higher risk of
                  severe illness from COVID-19. Ideally, symptomatic detainees should not be
                  isolated with other individuals. If isolating of symptomatic COVID-positive
                  detainees as a group is unavoidable, make all possible accommodations until transfer
                  occurs to prevent transmission of other infectious diseases to the higher-risk

           ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)          21
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 42 of 48 Page ID
                                 #:41427

                  individual (e.g., allocate more space for a higher-risk individual within a shared
                  isolation room).

              •   Review the CDC’s preferred method of medically isolating COVID-19
                  cases here, depending on the space available in a particular facility. In
                  order of preference, individuals under medical isolation should be
                  housed:

                  o Separately, in single cells with solid walls (i.e., not bars) and solid doors
                    that close fully.

                  o Separately, in single cells with solid walls but without solid doors.

                  o As a cohort, in a large, well-ventilated cell with solid walls and a solid
                    door that closes fully. Employ social distancing strategies related to
                    housing in the Prevention section above.

                  o As a cohort, in a large, well-ventilated cell with solid walls but without a
                    solid door. Employ social distancing strategies related to housing in the
                    Prevention section above.

                  o As a cohort, in single cells without solid walls or solid doors (i.e., cells
                    enclosed entirely with bars), preferably with an empty cell between
                    occupied cells. (Although individuals are in single cells in this scenario,
                    the airflow between cells essentially makes it a cohort arrangement in the
                    context of COVID-19.)

                  o As a cohort, in multi-person cells without solid walls or solid doors (i.e.,
                    cells enclosed entirely with bars), preferably with an empty cell between
                    occupied cells. Employ social distancing strategies related to housing in the
                    Prevention section above.

              •   When detainees must be housed in the spaces used for administrative segregation or
                  solitary confinement, ensure that medical isolation is operationally distinct, even if
                  the same housing spaces are used for both. For example:

                  o   Ensure that individuals under medical isolation receive regular visits from
                      medical staff and have access to mental health services.

                  o   Make efforts to provide similar access to radio, TV, reading materials, personal
                      property, and commissary as would be available in individuals’ regular housing
                      units.

                  o   Consider allowing increased telephone privileges without a cost barrier to
                      maintain mental health and connection with others while isolated.

                  o   Communicate regularly with isolated individuals about the duration and purpose
                      of their medical isolation period.
                  .

           ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)             22
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 43 of 48 Page ID
                                 #:41428

            •       Keep the individual’s movement outside the medical isolation space to an
                    absolute minimum.

                       o   Provide medical care to isolated individuals inside the medical isolation space,
                           unless they need to be transferred to a healthcare facility. See Infection
                           Control and Clinical Care sections for additional details.

                       o   Serve meals inside the medical isolation space.

                       o   Exclude the individual from all group activities.

                       o   Assign the isolated individual(s) a dedicated bathroom when possible. When a
                           dedicated bathroom is not feasible, do not reduce access to restrooms or
                           showers as a result. Clean and disinfect areas used by infected individuals
                           frequently on an ongoing basis during medical isolation.

                •    Meals should be provided to COVID-19 cases in their isolation rooms.
                     Isolated cases should throw disposable food service items in the trash in their
                     isolation room. Non-disposable food service items should be handled with
                     gloves and washed with hot water or in a dishwasher. Individuals handling
                     used food service items must clean their hands after removing gloves.

                •    Laundry from a COVID-19 case can be washed with another
                     individuals’ laundry.

                     o Individuals handling laundry from COVID-19 cases should wear
                       disposable gloves, discard gloves after each use, and clean their hands
                       after handling.

                     o Do not shake dirty laundry. This will minimize the possibility of
                       dispersing the virus through the air.

                     o Launder items as appropriate in accordance with the manufacturer’s
                       instructions. If possible, launder items using the warmest appropriate
                       water setting for the items and dry items completely.

                     o Clean and disinfect clothes hampers according to guidance above for
                       surfaces. If permissible, consider using a bag liner that either is disposable
                       or can be laundered.

            •       Ensure that the individual is wearing a cloth face covering if they must leave the
                    medical isolation space for any reason, and whenever another individual enters.
                    Provide clean masks as needed. Masks should be washed routinely and changed when
                    visibly soiled or wet.

            •       Maintain isolation until all the CDC criteria have been met. The decision to
                    discontinue Transmission-Based Precautions should be made using a symptom-based



           ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)            23
       Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 44 of 48 Page ID
                                        #:41429

                               strategy, or a time-based strategy.13 Detainees that meet criteria for discontinuation of
                               transmission-based precautions can be housed in general population. The two groups
                               defined by CDC are detainees who tested positive but did not develop symptoms of
                               COVID-19 and detainees who tested positive and were symptomatic.

                                  o Accumulating evidence supports ending isolation and precautions for persons
                                    with COVID-19 using a symptom-based strategy. Available data indicate that
                                    persons with mild to moderate COVID-19 remain infectious no longer than 10
                                    days after symptom onset. Persons with more severe to critical illness (who are
                                    generally considered to require hospitalization) or severe immunocompromise
                                    likely remain infectious no longer than 20 days after symptom onset. These
                                    findings strengthen the justification for relying on symptom based, rather than
                                    test-based strategy for ending isolation, so that persons who are by current
                                    evidence no longer infectious are not kept unnecessarily isolated and excluded.

                           •    Detainees with COVID-19 (positive test result) who reported symptoms
                                consistent with COVID-19 may discontinue isolation under the following
                                conditions:

                                    o At least 10 days have passed since symptom onset and;

                                    o At least 24 hours have passed since resolution of fever without the
                                      use of fever-reducing medications and;

                                    o Other symptoms have improved.

                                    o A limited number of persons with severe illness may produce
                                      replication-competent virus beyond 10 days, that may warrant
                                      extending duration of isolation for up to 20 days after symptom
                                      onset. Consider consultation with infection control experts. See
                                      Discontinuation of Transmission-Based Precautions and
                                      Disposition of Patients with COVID-19 in Healthcare Settings
                                      (Interim CDC Guidance). Such patients are generally considered to
                                      have required hospitalization.

                           •    Detainees infected with COVID-19 (positive test result) who never
                                develop COVID-19 symptoms may discontinue isolation and other
                                precautions 10 days after the date of their first positive RT-PCR test for
                                SARS-CoV-2 RNA.

                           •    Detainees who tested negative at intake and who showed no symptoms of
                                COVID-19 should be put in routine intake quarantine for 14 days and then
                                transferred to general population.


13
  See Attachment M, Centers for Disease Control and Prevention, Discontinuation of Transmission-Based Precautions and
Disposition of Patients with COVID-19 in Healthcare Settings (Interim Guidance), https://www.cdc.gov/coronavirus/2019-
ncov/hcp/disposition-hospitalized-patients.html (last visited August 25, 2020).



                        ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)                     24
       Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 45 of 48 Page ID
                                        #:41430

                            •   RT-PCR testing for detection of SARS-CoV-2 RNA for discontinuing
                                isolation could be considered for detainees who are severely
                                immunocompromised, in consultation with infectious disease experts.

                                     o For all others, a test-based strategy is no longer recommended
                                       except to discontinue isolation or other precautions earlier than
                                       would occur under the symptom-based strategy outlined above.

                                     o The test-based strategy for severely compromised detainees
                                       requires negative results using RT-PCR for detection of SARS-
                                       CoV-2 RNA under an FDA Emergency Use Authorization (EUA)
                                       for COVID-19 from at least two consecutive respiratory specimens
                                       collected ≥24 hours apart (total of two negative specimens) (see
                                       CDC Interim Guidelines for Collecting, Handling, and Testing
                                       Clinical Specimens from Persons for Coronavirus Disease).

                                     o All test results should be final before isolation is ended.


        TESTING

                   ➢ Consistent with CDC recommendations, facilities “considering diagnostic testing of
                     people with possible COVID-19 should continue to work with their local and state
                     health departments to coordinate testing through public health laboratories, or work
                     with commercial or clinical laboratories using diagnostic tests authorized for
                     emergency use by the U.S. Food and Drug Administration.”14 Before testing large numbers
                     of asymptomatic individuals without known or suspected exposure, facility leadership
                     should have a plan in place for how they will modify operations based on test results.
                     ICE does recommend testing all new intakes upon arrival (as described above). In addition,
                     COVID-19 testing can be utilized at any time during detention to detect new cases of
                     COVID-19, confirm detainee diagnosis, or in conjunction with other public health actions to
                     control outbreaks of COVID-19. CDC recommendations on planning for facility wide
                     testing may be found here: https://www.cdc.gov/coronavirus/2019-
                     ncov/community/correction-detention/testing.html.

                            •   CDC recommends SARS-CoV-2 testing with viral tests (i.e., nucleic acid or antigen
                                tests) for:

                                     o Individuals with signs or symptoms consistent with COVID-19;

                                     o Asymptomatic individuals with recent known or suspected exposure to
                                       SARS-CoV-2 to control transmission;

                                             ▪    To prevent continued transmission of the virus within a quarantined
                                                  cohort, retesting those who originally tested negative every 3 to 7
                                                  days could be considered, until no new cases are identified for 14
                                                  days after the most recent positive result. The specific re-testing
14
  Attachment O, Centers of Disease Control and Prevention, Overview of Testing for SARS-CoV-2,
https://www.cdc.gov/coronavirus/2019-nCoV/hcp/clinical-criteria.html (last visited August 25, 2020).

                         ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)          25
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 46 of 48 Page ID
                                 #:41431

                                  interval that a facility chooses could be based on the stage of the
                                  ongoing outbreak, the availability of testing supplies and capacity of
                                  staff to perform repeat testing, financial resources, the capacity of
                                  contract laboratories that will be performing the tests, and the
                                  expected wait time for test results.

                      o Asymptomatic individuals without known or suspected exposure to SARS-
                        CoV-2 for early identification in special settings;

                              ▪   While not mandated, the CDC recommends facilities consider
                                  quarantine before release or transfer of asymptomatic individuals
                                  without known or suspected exposure to COVID-19 when
                                  appropriate based on detainee history.
                              ▪   Detainees who previously tested positive for COVID-19 and were
                                  medically cleared could continue to test positive for a significant
                                  period of time.

                      o Individuals being tested to determine resolution of infection (i.e., test-based
                        strategy for Discontinuation of Transmission-based Precautions, HCP Return
                        to Work, and Discontinuation of Home Isolation);

                      o Individuals being tested for purposes of public health surveillance for SARS-
                        CoV-2.

              •   CDC recommends using authorized nucleic acid or antigen detection assays that
                  have received an FDA EUA to test persons with symptoms when there is a concern
                  of potential COVID-19.

                  Testing is recommended for all close contacts of persons with SARS-CoV-2
                  infection. In some settings, broader testing, beyond close contacts, is recommended
                  as a part of a strategy to control transmission of SARS-CoV-2. Expanded testing
                  might include testing of individuals on the same unit or shift as someone with
                  SARS-CoV-2 infection, or even testing all individuals within a shared setting (e.g.,
                  facility-wide testing). In areas where testing resources are limited, CDC has
                  established a testing hierarchy for close contacts, which can be found at the
                  following link: https://www.cdc.gov/coronavirus/2019-ncov/php/contact-
                  tracing/contact-tracing-plan/contact-tracing.html

              •   CDC does not currently recommend using antibody testing as the
                  sole basis for diagnosis of acute infection, and antibody tests are not
                  authorized by FDA for such diagnostic purposes. For the most
                  current information on CDC recommendations for antibody testing,
                  please go to: https://www.cdc.gov/coronavirus/2019-
                  ncov/community/correction-detention/testing.html;
                  https://www.cdc.gov/coronavirus/2019-ncov/lab/resources/antibody-
                  tests.html.

              •   For the most current CDC recommendations for viral testing and specimen
                  collection, please go to: https://www.cdc.gov/coronavirus/2019-

           ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)          26
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 47 of 48 Page ID
                                 #:41432

                  ncov/community/correction-detention/testing.html;
                  https://www.cdc.gov/coronavirus/2019-nCoV/hcp/clinical-criteria.html.

                                         ATTACHMENTS

      ATTACHMENT                                      DOCUMENT NAME
        LETTER                                         AND CITATION

           A              U.S. Immigration and Customs Enforcement, Updated ICE statement
                          on COVID-19 (Mar. 18, 2020),
                          https://www.ice.gov/news/releases/updated- ice-statement-covid-19.

           B              Centers of Disease Control and Prevention, Symptoms of
                          Coronavirus, https://www.cdc.gov/coronavirus/2019-
                          ncov/symptoms-testing/symptoms.html (last visited August 28,
                          2020).
           C              ICE National Detention Standards 2019, Standard 4.3, Medical Care,
                          https://www.ice.gov/doclib/detention-standards/2019/4_3.pdf.

           D              2011 ICE Performance-Based National Detention Standards, Revised
                          2016, Standard 4.3, https://www.ice.gov/doclib/detention-
                          standards/2011/4-3.pdf.

           E              2008 ICE Performance-Based National Detention Standards,
                          Standard 4-22, Medical Care,
                          https://www.ice.gov/doclib/dro/detention-
                          standards/pdf/medical_care.pdf.

           F              Centers of Disease Control and Prevention, Interim Guidance on
                          Management of Coronavirus Disease 2019 (COVID-19) in
                          Correctional and Detention Facilities (July 22, 2020),
                          https://www.cdc.gov/coronavirus/2019-
                          ncov/community/correction-detention/guidance-correctional-
                          detention.html (last visited August 28, 2020).
           G              Memorandum from Executive Associate Director Enrique Lucero,
                          Enforcement and Removal Operations, Memorandum on
                          Coronavirus 2019 (COVID-19) Action Plan, Revision 1 (Mar. 27,
                          2020).

           H              Centers of Disease Control and Prevention, Public Health
                          Guidance for Community-Related Exposure,
                          https://www.cdc.gov/coronavirus/2019-ncov/php/public- health-
                          recommendations.html (last visited July 19, 2020).

           I              Centers for Disease Control and Prevention, Optimizing Supply of
                          PPE and Other Equipment during Shortages,
                          https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/
                          (last visited August 28, 2020).


           ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)      27
Case 2:85-cv-04544-DMG-AGR Document 996-1 Filed 10/02/20 Page 48 of 48 Page ID
                                 #:41433

      ATTACHMENT                                      DOCUMENT NAME
        LETTER                                         AND CITATION

           J              Centers for Disease Control and Prevention, Cleaning and
                          Disinfection for Community Facilities,
                          https://www.cdc.gov/coronavirus/2019-
                          ncov/community/organizations/cleaning-disinfection.html (last
                          visited August 28, 2020).
           K              U.S. Environmental Protection Agency, List N: Disinfectants for Use
                          Against SARS-CoV-2, https://www.epa.gov/pesticide-registration/list-
                          n-disinfectants- use-against-sars-cov-2 (last visited August 28, 2020).

           L              Assistant Director Peter Berg, Enforcement and Removal
                          Operations, Updated Guidance: COVID-19 Detained Docket Review
                          (Apr. 4, 2020).

           M              Centers for Disease Control and Prevention, Discontinuation of
                          Transmission-Based Precautions and Disposition of Patients with
                          COVID-19 in Healthcare Settings (Interim Guidance),
                          https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-
                          hospitalized-patients.html (last visited August 28, 2020)

           N              Centers of Disease Control and Prevention, Interim Guidelines for
                          Collecting, Handling, and Testing Clinical Specimens for COVID-19,
                          https://www.cdc.gov/coronavirus/2019-ncov/lab/guidelines-clinical-
                          specimens.html (last visited August 28, 2020)

           O              Centers of Disease Control and Prevention, Overview of Testing for
                          SARS-CoV-2, https://www.cdc.gov/coronavirus/2019-
                          nCoV/hcp/clinical-criteria.html (last visited August 28, 2020)

           P              Centers of Disease Control and Prevention, Interim Considerations
                          for SARS-CoV-2 Testing in Correctional and Detention Facilities,
                          https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
                          detention/testing.html (last visited August 28, 2020)




           ERO COVID-19 Pandemic Response Requirements (Version 4.0, September 4, 2020)         28
